756 F.2d 1482
Carl Ray SONGER, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Secretary, Florida Department ofCorrections, Richard Dugger, Superintendent,Florida State Prison, Starke, Florida,Respondents-Appellees.
No. 85-3064.
United States Court of Appeals,Eleventh Circuit.
March 20, 1985.

Deval L. Patrick, New York City, Dorean M. Koenig, Lansing, Mich., for petitioner-appellant.
Peggy A. Quince, Asst. Atty. Gen., Tampa, Fla., for respondents-appellees.
Appeal from the United States District Court for the Middle District of Florida;  Howell W. Melton, Judge.
Prior Report:  756 F.2d 800 (11th Cir.1985).
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, ANDERSON and CLARK, Circuit Judges.*

BY THE COURT:

1
On the court's own motion, a majority of the judges in active service having voted in favor of hearing the captioned appeal en banc,


2
IT IS ORDERED that this case shall be heard by this court sitting en banc, with oral argument on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of en banc briefs.



*
 Judge Hatchett is disqualified and did not participate in this decision